Citation Nr: 0732608	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
June 2, 2004 until September 2, 2005.

2.  Entitlement to an increased rating for PTSD beginning 
September 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established an 
evaluation of 30 percent for service-connected PTSD effective 
June 2, 2004.  

In an October 2006 rating decision the RO granted an 
increased 50 percent rating for PTSD effective from June 2, 
2004.  As a higher schedular evaluation for this disability 
is possible, the issue of entitlement to a rating in excess 
of 50 percent remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that for the period from June 
2, 2004 until September 2, 2005, the veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as impairment of short and 
long term memory, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining relationships.

3.  Beginning September 2, 2005, based on statements of his 
treating psychiatrist, the veteran was found to have total 
occupational and social impairment, due to PTSD symptoms.  



CONCLUSIONS OF LAW

1.  For the period from June 2, 2004, until September 2, 
2005, the criteria for rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Beginning September 2, 2005, the criteria for rating of 
100 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his service connection claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice 
regarding this matter was provided to the veteran in 
March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service records show the veteran served as a food service 
specialist in the Republic of Vietnam.  His awards and medals 
included the Purple Heart medal.

VA medical records reveal that the veteran first reported 
PTSD symptoms in February 2004.  Upon initial screening, he 
complained of impaired sleep with frequent violent 
nightmares.  His spouse told the examiner that the veteran 
cried and screamed in his sleep.  He had flashbacks of 
Vietnam.  He denied suicidal or homicidal ideation.  He was a 
recovering alcoholic since 1981.  He had part-time employment 
at an Officer's club as a food manager.  He avoided his 
wife's friends.  He attended church activities.  The examiner 
noted that his mood was euthymic with a blunted affect.  The 
diagnosis was rule out PTSD, and a global assessment of 
functioning (GAF) score of 63 was assigned.

A VA comprehensive assessment note from March 2004 noted that 
the veteran would wake two to three times each night.  He 
reported intrusive thoughts of trauma, isolation, an 
inability to be around people for long periods of time, anger 
and irritability, and some memory problems.  His wife said 
that he would kick and scream in his sleep.  He had 
previously attempted suicide in the late 1970's while in the 
process of getting divorced from his first wife.  He had not 
made any recent gestures or attempts at suicide.  The veteran 
reported being a deacon at his church.  On objective 
examination he was appropriately dressed and groomed.  His 
speech was logical, coherent, and comprehensible.  The 
examiner noted reality-based thinking and no evident 
delusions.  His affect was blunted.

A March 2004 follow-up note indicated that the veteran was 
taking Trazodone and Prozac.  His spouse reported that his 
memory was getting better.  The veteran stated that he saw 
frightening images at night.  The examiner noted a depressed 
mood and flattened affect.

A VA PTSD clinical interview record from April 2004 revealed 
that the veteran reported mood swings.  He was anxious, sad, 
and had a restricted affect.  His wife reported that his 
reaction time was poor when he drove.  The veteran expressed 
apparent delusions that his 70 year old spouse was 
unfaithful.  It was also noted that there were no suicidal or 
homicidal thoughts.  The diagnosis was PTSD, prolonged, 
combat related.  The GAF score was 48.  The veteran began a 
9-month group PTSD therapy program, and he and his wife 
attended a family therapy group.

On VA psychiatric examination in July 2004, the veteran 
reported feelings of moderate depression.  He reported 
frequent nightmares and trouble sleeping.  He often thought 
about his Vietnam combat experiences.  His spouse stated that 
he had become afraid to drive.  He said he was irritable and 
had problems with his temper.  He stated he often checked the 
toilet to make sure that it wasn't booby trapped.  He 
reported no history of suicide attempts but said that he had 
some suicidal thoughts before he started treatment.  He had 
no contact with any of his brothers and sisters and limited 
contact with his children.  He was active at church and had a 
number of friends.  He continued to work part-time at the 
local Air Force base.  His hours had been cut back to part 
time after September 2001, due to budgetary restraints.  On 
objective examination, he appeared alert and cooperative with 
no thought disorder.  While he was somewhat anxious, there 
were no delusions, hallucinations, or suicidal or violent 
ideations.  It was noted that attention, memory, and 
concentration were intact.  The examiner recorded a diagnosis 
of PTSD with no other psychiatric diagnoses.

In November 2004 the veteran's spouse contacted a VA social 
worker and reported that the veteran had lost his job.  She 
said that he was deteriorating cognitively and emotionally, 
and he was more paranoid of her having an extramarital 
affair.  She also said that he did not appear to be suicidal, 
but his temper seemed to be increasing while his cognitive 
abilities declined.

A VA psychiatric note dated January 2005 revealed a marked 
deterioration in the veteran's mood.  He reported daily 
inertia, feelings of worthlessness, social isolation, 
anhedonia, tearfulness, dysphoria, sleep disturbances, 
nightmares, and cognitive decline.  He also reported 
deterioration of concentration and short term memory.  He 
isolated himself to prevent others from seeing these changes.  
On objective examination he appeared adequately groomed with 
a sad mood and congruent affect.  He was goal directed and 
could refocus with prompting.  No delusions, hallucinations, 
or suicidal or homicidal ideations were reported.  A GAF 
score of 45 was noted.  His medications were changed.  A 
follow-up note from February 2005 noted no change in his 
symptoms, and some problems with his current medication 
regimen.  His medications were changed.

Later in February 2005, a VA psychiatrist noted noticeable 
improvement in the veteran's mood and disposition.  His mood 
and affect were stable, and a GAF score of 50 was recorded.  
However, in April 2005, a VA psychiatric note revealed an 
increase in nightmares, irritability, and mood lability.  It 
was noted that his mood and affect were stable with no 
evidence of a thought or perceptual disorder.  The GAF score 
was 50.  The veteran had completed his PTSD group therapy and 
entered an aftercare program.

The veteran reported for a VA neuropsychological evaluation 
in April 2005 and indicated that he had difficulties with his 
memory, attention, word-finding, and speech.  He stated that 
his speech problems occurred intermittently and worsened 
after he had been talking for a while.  He reported that a 
year previously he became disoriented in a very familiar 
neighborhood, and he occasionally had to re-orient himself in 
his own house.  He had incidents where he misjudged where 
things were located, and he reported difficulty walking down 
stairs.  He stated that he had hearing and vision problems, 
poor balance, and occasional dizziness.  A recent MRI scan of 
the head in February 2005 indicated a right frontal artifact.  
An older CT scan (August 2004) indicated possible old lacunar 
infarcts in the left internal capsule.  The examiner reviewed 
the veteran's PTSD symptoms and treatment.  He reported a 
depressed mood, daily intrusive thoughts, flashbacks, 
avoidance of others, anhedonia, hypervigilance, an 
exaggerated startle reflex, disrupted sleep, and decreased 
energy.  He had been married for 17 years and was living with 
his wife, he was active in his church.  He had been laid-off 
from work in October 2004.  

On objective examination, the veteran was well groomed but 
mildly depressed.  His affect was of normal range.  It was 
noted that his expressive speech was quiet and mildly slurred 
at times, but he was articulate and normal for rate and 
rhythm.  His thought processes appeared logical and goal 
directed.  His insight regarding his cognitive difficulties 
appeared adequate.  Numerous psychological tests were 
performed on the veteran.  He became frustrated when he 
perceived the tests to be more difficult than expected, 
including measures of memory.

The examiner provided diagnoses of chronic PTSD and major 
depressive disorder, recurrent, moderate.  In evaluating the 
etiology of the veteran's cognitive difficulties, the 
examiner said that a cerebrovascular contribution was likely, 
but it was not possible to rule out a comorbid early stage 
cortical dementia.  Specifically regarding the veteran's 
PTSD, the examiner opined that while his psychiatric distress 
likely contributed to his current cognitive difficulties, it 
was not sufficient to explain the extent of cognitive 
impairment that had been demonstrated, and thus it was not 
considered to be primary in terms of etiology.

The veteran's spouse reported to a VA social worker in 
July 2005 that he was threatening to hurt her.  She said that 
he was jealous if any man had contact with her.  The social 
worker noted that the veteran's disorienting and confusing 
behavior appeared related to his deteriorating cognitive 
status.  His spouse indicated that the veteran had been 
diagnosed with dementia probably related to an early 
Alzheimer's in December 2004.

An August 2005 VA psychiatric note stated that the veteran 
recently had a container of chlorine explode in his face 
causing a right corneal abrasion.  He reported diminished 
quantity and quality of sleep, hypervigilance, mood lability, 
easy agitation, and a decreased relationship with his wife.  
The examiner noted that he was adequately groomed with fluent 
speech, an edgy mood, and congruent affect.  The GAF score 
was 45.  

In September 2005, an examiner noted that the veteran 
suffered from severe, daily, pervasive symptoms of PTSD.  It 
was noted that his prognosis was poor, his condition was 
static, and there was no possibility of improvement.  
Additionally, the examiner recorded that because of PTSD, the 
veteran was totally and permanently disabled and was not 
employable.

A follow-up note from October 2005 revealed that he still had 
nightmares, was edgy and irritable, and easily frustrated.  
His affect was irritable, but he was adequately groomed and 
goal directed.  The examiner noted a GAF score of 47.  In 
January 2006 the veteran reported increased irritability, 
trouble sleeping with near daily nightmares, mood lability, 
anxiety, and feelings of helplessness.  The examiner stated 
that he was adequately groomed with an edgy mood and 
irritable affect.  An April 2006 note stated that the veteran 
continued to report marked disruption in his sleep with 
trauma related nightmares, hypnogogic hallucinations, visual 
illusions, hypervigilance, elevated startle, anxiety, and 
easy agitation.  The examiner stated that he was adequately 
groomed with terse speech and a tense mood.  His affect was 
congruent, and he was goal directed.  The GAF score reported 
was 45, and the examiner noted that he was totally and 
permanently disabled and unemployable.

The veteran's spouse reported to a VA psychologist in 
May 2006 that the veteran's anger had exacerbated.  She 
stated that he had locked her out of their bedroom on five 
occasions.  She also reported that he had threatened her.  
However, she did not feel unsafe and did not believe that he 
would harm her.  Her daughters had visited her, and he did 
not come out of the bedroom.  She did not believe that he had 
been taking his medications.  The following day, both the 
veteran and his spouse reported to the VA clinic.  He stated 
that he had been becoming increasing irritable and had not 
been sleeping.  He had stopped taking his medications.  He 
agreed to resume taking his medications, and they agreed to 
resume attending a family therapy group.

On follow-up visit in May 2006, the veteran reported that he 
felt that he was still at war as he would take his position 
for defense before going to sleep.  He reported fighting, 
screaming, and yelling while he was asleep.  His spouse said 
that he had become more verbally and physically abusive.  He 
also reported paranoia.  He denied any suicidal or homicidal 
ideations, but he endorsed visual hallucinations.  He noted 
he was becoming more forgetful.  On objective examination he 
was alert and orientated.  His speech was soft but 
comprehensible, his affect was constricted, and his cognition 
appeared intact.

On VA examination in July 2006, the veteran reported frequent 
insomnia with nightmares almost nightly.  His spouse said he 
frequently got up in the middle of the night to check door 
locks and windows.  He stated that he was easily startled, 
jumpy, and avoided most people.  He denied any suicidal or 
homicidal ideation and was compliant with his medications.  
He would occasionally go to church and did not participate in 
outside activities.  On objective examination he had normal 
speech with an irritable mood and restricted affect.  The 
examiner noted that his thought process was logical and goal 
directed.  Diagnoses included PTSD and dementia.  It was 
noted that his current GAF score of 48 was accounted for by 
his PTSD symptoms.  While his dementia was noted, the 
examiner stated that the current GAF score would be accounted 
for based on his PTSD symptoms and his severe social 
isolation in psychiatric impairments.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



Analysis

Based upon the evidence of record, the Board finds that for 
the period from June 2, 2004 until September 2, 2005, the 
criteria for rating in excess of 50 percent for PTSD were not 
met.  The veteran's service-connected PTSD was manifested by 
no more than an occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
impairment of short and long term memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining relationships.  

A review of the record reveals that the veteran was gainfully 
employed part-time as a civilian employee at a local Air 
Force base.  His part-time status was not based on his 
inability to work, but on budgetary restraints.  In October 
2004, that time, he was "laid-off".  The basis for his 
becoming unemployed was never noted in the record, nor was it 
indicated whether the veteran had attempted to secure other 
employment.     

Throughout this appeal, the veteran has been seen on a 
regular basis by VA mental health experts.  There were no 
suggestions in the regular visits to the mental health clinic 
that the veteran was experiencing suicidal ideation; or that 
he practiced obsessional rituals which interfere with routine 
activities.  

In December 2004, the onset of Alzheimer's disease was 
identified, and many of the veteran's memory and mood 
problems were determined to be at least, in part, 
attributable to this debilitating disease.  While he may have 
complained of depression, there was no indication that this 
affected his ability to function independently, appropriately 
and effectively, and with modification of his medications, as 
in February 2005, these problems improved.  In June 2005, it 
was remarked that he was doing reasonably well, and his mood 
and affect were stable with no evidence of a thought or 
perceptual disorder or suicidal or homicidal disorder.  At 
that time, none of the criteria for a rating higher than 50 
percent were identified. 

Overall, the Board finds that in the period from June 2, 2004 
until September 2, 2005, the veteran's disability picture due 
to his service-connected PTSD demonstrated a serious 
impairment that was adequately rated as 50 percent disabling.  
There is no evidence of any sustained increased symptoms for 
the assignment of a higher staged rating for any definite 
period.

On September 2, 2005, the veteran's primary VA psychiatrist 
who had been attending the veteran since January 2005, 
determined that because of his PTSD, the veteran was totally 
and permanently disabled and not employable.  He reiterated 
this opinion in April 2006.   

The July 2006 VA examination is also persuasive, as the 
July 2006 VA examiner based his opinion on the complete 
evidence of record, and determined that the veteran was 
socially isolated from his wife and stayed to himself, and 
did not shop or participate in outside activities, other than 
to occasionally go to church.  He was severely isolated.

The Board concludes that on September 2, 2005, the veteran 
met the criteria for a 100 percent rating for PTSD.  


ORDER

From June 2, 2004 until September 2, 2005, entitlement to a 
rating in excess of 50 percent for PTSD is denied.

Beginning September 2, 2005, a rating of 100 percent for PTSD 
is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


